Name: Commission Regulation (EEC) No 2659/82 of 4 October 1982 amending Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beansC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 10 . 82 Official Journal of the European Communities No L 282/5 COMMISSION REGULATION (EEC) No 2659/82 of 4 October 1982 amending Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans HAS ADOPTED THIS REGULATION : Article 1 Article 29 ( 1 ) of Regulation (EEC) No 2192/82 is hereby replaced by the following : ' 1 . Aid shall be granted only for peas and field beans which are of sound, genuine and merchan ­ table quality. The aid shall be paid in respect of the checked weight of the product as adjusted by the method laid down in the Annex . However, for products used in the feeding of animals, containing more than 10 % of skins or skinned seeds, whether or not broken, aid shall be paid in respect of the weight as calculated in accor ­ dance with the method specified in the Annex, less the percentage in excess of 10 % .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas, under Article 29 of Commission Regulation (EEC) No 2192/82 (2), aid is not paid for peas and field beans containing more than 5 % of skins or skinned seeds, whether or not broken ; Whereas experience has shown that that figure of 5 % is too low and does not meet actual requirements ; whereas, accordingly, it should be raised retroactively to 10 % , with the possibility of granting the aid at a reduced rate in respect of seeds, whether or not broken , which exceed that figure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12 . 6 . 1982, p . 28 . (J) OJ No L 233 , 7 . 8 . 1982, p . 5 .